Citation Nr: 1718909	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a burn scar of the right forearm.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans'Affairs


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a VA examination for elbow and forearm conditions in September 2015, the Veteran reported the history of his in-service injury and said he fractured his right forearm at the same time he suffered the burn.  The report of a November 2015 scar examination included the same examiner's comment that the Veteran had "very little use of his right arm due to both the scar and residuals of an elbow fracture."  

Despite the examiner's observation that that the Veteran's right arm was affected by both the scar and residuals of a fracture, the Veteran is not service connected for residuals of a forearm or elbow fracture.  In fact, service treatment records do not confirm that injury.  Records detailing the burn and subsequent treatment are silent for any reference to a fracture.  

The current evidence is insufficient for the Board to determine the extent and severity of the burn scar; to include the extent of any effect the scar has on the Veteran's ability to use his arm.  

Thus, on remand, the Veteran should be afforded a VA examination to determine how the burn scar alone contributes to the limited motion and use of the right forearm and elbow, and any related functional impairment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the severity of the burn scar on the right forearm.  

The claims folder and copies of all pertinent record must be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right forearm scar.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should specifically address in what way the burn scar alone contributes to any functional impairment of the right arm.  

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




